Exhibit 10.4

 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, originally effective as of
January 1, 1999 and amended by the First Amendment to Employment Agreement dated
as of December 31, 1999, (collectively the "Previous Employment Agreement"), is
amended and restated effective as of December 23, 2008, by and between
COMPUCREDIT CORPORATION, a Georgia corporation ("CompuCredit"), and RICHARD R.
HOUSE, JR., an individual resident of the State of Georgia ("Employee").  This
Agreement amends, restates and supersedes the Previous Employment Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto entered into that certain employment agreement,
effective as of January 1, 1999, providing for the employment of Employee by
CompuCredit on the terms and conditions therein; and
 
WHEREAS, the parties amended that certain employment agreement by the First
Amendment to Employment Agreement, effective as of December 31, 1999; and
 
WHEREAS, in consideration of, among other things, CompuCredit's promotion of
Employee to President, increasing Employee's compensation and granting Employee
additional stock options, Employee agreed to devote 100% of his business efforts
to CompuCredit; and
 
WHEREAS, the Company and the Employee now desire to amend and restate the
Previous Employment Agreement to reflect the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder.
 
NOW, THEREFORE, for and in consideration of the Employee's continued employment
with CompuCredit and the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, CompuCredit and Employee hereby
agree to amend and restate the Original Agreement as follows and hereby intend
that the parties' respective rights, duties and obligations with respect to
Employee's employment with CompuCredit shall hereinafter be set forth below:
 
1.0           RELATIONSHIP ESTABLISHED.  Upon the terms and subject to the
conditions of this Agreement, CompuCredit hereby employs Employee to serve as
the President of CompuCredit, and, as such, Employee shall perform the executive
level services (the "Services") for CompuCredit as delegated to him from time to
time by CompuCredit's Chief Executive Officer (or his designee).  Employee
hereby agrees to devote 100% of his business time, attention, energy and skill
exclusively to performing his obligations and duties hereunder and to engage in
no business activities other than the performance of his obligations and duties
hereunder, except for those specific activities as the CEO of CompuCredit shall
approve in advance in writing. Employee shall perform his obligations and duties
hereunder diligently, faithfully and to the best of his abilities and, in doing
so, shall comply with applicable CompuCredit policies and procedures. During the
"Term" (as defined below) Employee shall not, directly or indirectly, make any
advance, loan, extension of credit or capital contribution to, or purchase any
stocks, bonds or other securities of, or make any investment in, any individual,
partnership, corporation, limited liability company, trust, trustee, joint stock
company, unincorporated organization, joint venture, association, governmental
authority or other entity (each, an "Entity") other than CompuCredit without the
prior written consent of the CEO of CompuCredit; PROVIDED, HOWEVER, that
Employee shall be permitted to have a direct or indirect equity ownership of no
greater than 2% of the equity of an Entity listed on a major U.S. exchange or
traded on a NASDAQ over-the-counter market.
 
 
2.0           TERM; TERMINATION.
 
 
2.1           TERM OF EMPLOYMENT. The term of Employee's employment under this
Agreement shall commence on the date hereof and shall continue indefinitely on
an at will basis, subject to termination at any time by either party on not less
than thirty (30) days prior written notice by either party, or as otherwise
provided pursuant to Section 2.2 of this Agreement.  The period of time Employee
is employed by CompuCredit shall be referred to as the "Term."
 
2.2           TERMINATION OF EMPLOYMENT.
 
(a)           This Agreement shall automatically and immediately terminate upon
the death of Employee; or
 
(b)           Either party may terminate this Agreement upon the Complete
Disability of Employee. "Complete Disability", as used herein, shall mean the
inability of Employee by reason of any physical or mental impairment to perform
fully and effectively, as determined in the reasonable judgment of a competent
physician selected in good faith by CompuCredit, the Services on a full time
basis for an aggregate of 90 days in any period of 180 consecutive days.
 
 
(c)           In addition to any other rights or remedies available to
CompuCredit, CompuCredit may, in its sole discretion, terminate Employee's
employment for Cause effective immediately upon delivery of written notice to
Employee.  In this Agreement, "Cause" means the reasonable, good faith
determination of a majority of the Board of Directors of CompuCredit that:
 
 
(i) (A) Employee has committed an act constituting fraud, deceit or intentional
material misrepresentation with respect to CompuCredit or any client, customer
or supplier of CompuCredit; (B) Employee has embezzled funds or assets from
CompuCredit or any client or customer of CompuCredit; (C) Employee has engaged
in willful misconduct or gross negligence in the performance of the Services;
(D) Employee has failed to comply with any of the terms of Section 1 or Section
9 hereof;
 
(ii)           Employee has breached or defaulted in the performance of any
other provision of this Agreement and has not cured such breach or default to
CompuCredit's reasonable satisfaction within thirty (30) days after receiving
notice thereof; or
 
(iii)           Employee's conduct is materially detrimental to the reputation
of CompuCredit which Employee has not cured (if such conduct is curable in
Employer's reasonable opinion) to CompuCredit's reasonable satisfaction within
ten (10) days after receiving notice thereof.
 
(d) The date on which Employee's employment expires or terminates for any reason
is referred to herein as the "Termination Date."
 
3.0           COMPENSATION.
 
(a) During the Term, CompuCredit shall pay Employee as compensation for the
Services an annual salary as set forth on EXHIBIT A hereto and incorporated
herein by reference. Such compensation shall be payable in substantially equal
semi-monthly installments or in such other installments or at such other
intervals as may be the policy of CompuCredit from time to time, but no less
frequently than monthly, and shall be subject to such deductions and
withholdings as are required by law or policies of CompuCredit in effect from
time to time. Employee's salary per annum may from time to time be adjusted as
agreed in writing by both CompuCredit and Employee.
 
(b) Prior to the commencement of each fiscal year or within three (3) months
following the commencement of each such fiscal year, Employee and CompuCredit
shall in good faith mutually establish bonus amounts and targets for Employee
for such fiscal year. Subject to Section 3(d) below, any bonus earned by
Employee shall be prorated for any partial fiscal year worked by Employee.  Any
bonus payments due hereunder shall be payable to the Employee no later than 2 ½
months after the end of the calendar year in which Employee becomes vested in
such bonus for purposes of Section 409A of the Internal Revenue Code.
 
(c) Notwithstanding anything to the contrary herein, if this Agreement is
terminated for any of the reasons set forth in Section 2 hereof, CompuCredit
shall be released of its obligation to pay further compensation or benefits to
Employee as set forth in this Agreement; PROVIDED, HOWEVER, subject to Section
20.0 below, that Employee shall be entitled to receive (i) any salary already
earned under Section 3(a) above as set forth therein, and (ii) a portion of any
previously agreed upon bonus (prorated based upon full months worked by
Employee) for any fiscal year in which Employee worked for CompuCredit for at
least 6 months within thirty (30) days of the Termination Date.  Employee will
not be entitled to any severance or other benefits upon any termination of his
employment hereunder.
 
4.0           VACATION. During the Term of this Agreement, Employee shall be
entitled to such number of weeks of paid vacation in each calendar year of the
Term as is provided in, and in accordance with, CompuCredit's policies in effect
from time to time for management employees.
 
5.0           BENEFITS. During the Term of this Agreement, Employee shall be
entitled to participate in executive employee benefit plans generally provided
by CompuCredit to its executives, but only if and to the extent provided from
time to time in such executive benefits plans and for so long as CompuCredit
provides or offers such benefit plans.
 
6.0           REIMBURSEMENT FOR EXPENSES. CompuCredit shall reimburse Employee
for reasonable out-of-pocket expenses incurred by Employee in connection with
the performance of the Services hereunder for travel; entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
CompuCredit's reimbursement policy as the same shall be in effect from time to
time. Reimbursement shall be made only against an itemized list of such expenses
submitted to CompuCredit by Employee within thirty (30) days after being
incurred, and, to the extent requested by CompuCredit, receipts and invoices
evidencing such expenses.  In no event shall any such reimbursement be made
later than thirty (30) days after the period for submitting such itemized list
expires.
 
7.0           CONFIDENTIALITY.
 
(a)           PROPRIETARY INFORMATION. Employee acknowledges that as an employee
of CompuCredit, he may from time to time have access to and be provided with
trade secrets (as defined under applicable law), and other confidential, secret
and proprietary information including without limitation, financial statements
or information, technical or nontechnical data, formulae, compilations,
programs, methods, data, financial plans, models, product plans, marketing or
sales strategies, portfolio information, or lists of actual or potential
borrowers, loan program participants or other customers not generally available
to the public concerning any aspect of the products, services or businesses of
CompuCredit, its affiliates, or its and their officers, directors, employees,
advisers, agents or other personnel (collectively, "Proprietary Information").
Employee agrees that he will not, directly or indirectly, disclose, publish,
disseminate or use any confidential information except as authorized herein.
Employee may use confidential information to perform the Services but in doing
so will only allow dissemination of confidential information to any Entity on a
strict need-to-know basis (provided such persons are first informed of the
confidential nature of such information and directed to use or disclose it only
as permitted herein). If disclosure of any Confidential Information is required
by law, a court or agency of the government, then Employee may make such
disclosure after providing CompuCredit with reasonable notice, to the extent
that providing such notice to CompuCredit is legally permissible, so that
CompuCredit may seek protective relief.
 
(b)           Notwithstanding the provisions of Section 7(a) above, the
following shall not be considered to be Proprietary information: (i) any
information that was in the public domain through no fault or act of Employee
prior to the disclosure thereof to Employee; (ii) any information that came to
House during any employment prior to that with CompuCredit, with the exception
of information gained while working at Equifax on behalf of CompuCredit; (iii)
any information that comes into the public domain through no fault or act of
Employee; and (iv) any confidential business information that is not a trade
secret on the three (3) year anniversary of the Termination Date; PROVIDED,
HOWEVER, that the limited duration of the confidentiality obligation with regard
to Proprietary Information not constituting a trade secret shall not operate or
be construed as affording Employee any right or license thereafter to use
Proprietary Information, or as a waiver by CompuCredit of the rights and
benefits otherwise available to CompuCredit under the laws governing the
protection and enforceability of patents, trade secret and other intellectual
property.
 
(c)           RETURN OF MATERIALS.  On or before the Termination Date, or when
otherwise requested by CompuCredit, Employee will deliver promptly to
CompuCredit all Proprietary Information and all other files, customer lists,
management reports, drawings, memoranda, forms, financial data and reports and
other materials or documents and equipment provided to, or obtained or created
by Employee in connection with the Services (including all copies of the
foregoing, and including all notes, records and other materials of or relating
to CompuCredit or their respective customers) in his possession or control and
shall destroy all other Proprietary Information in his possession.
 
8.0           TRANSFER AND ASSIGNMENT TO COMPUCREDIT.
 
(a) To the greatest extent possible, any Work Product will be "work made for
hire" (as defined in the Copyright Act, 17 U.S.C.A. ss. 101 et Seq., as amended)
and owned exclusively by CompuCredit. In this Agreement, "Work Product" means
work product, property, data, documentation, "know-how," concepts, plans,
inventions, improvements, techniques, processes or information of any kind,
prepared, conceived, discovered, developed or created by Employee while employed
by CompuCredit. Employee hereby unconditionally and irrevocably transfers and
assigns to CompuCredit all right, title and interest Employee has or will have,
by operation of law or otherwise, in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks, service marks, trade secrets
and other intellectual property rights. Employee agrees to execute and deliver
to CompuCredit any transfers or other instruments which CompuCredit may deem
necessary or appropriate to vest complete title and ownership of any Work
Product, and all rights therein, exclusively in CompuCredit.
 
(b) POWER OF ATTORNEY. Employee hereby irrevocably constitutes and appoints
CompuCredit as his agent and attorney-in-fact, with full power of substitution,
in the name, place and stead of Employee, to execute and deliver any and all
assignments or other instruments described in Section 8(a) above that Employee
fails or refuses promptly to execute and deliver. The foregoing power and agency
are coupled with an interest and are irrevocable.
 
9.0           COVENANT AGAINST COMPETITION.
 
(a)           Employee acknowledges that the Proprietary Information that he has
acquired and will acquire, prior to and during the Term, includes and will
include information that could be used by Employee on behalf of a Competitor (as
hereinafter defined), its affiliates or others to the substantial detriment of
CompuCredit. Moreover, the parties recognize that Employee during the course of
his employment with CompuCredit will develop important relationships with
customers and others having valuable business relationships with CompuCredit. In
view of the foregoing, Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement are reasonably necessary to protect
CompuCredit's legitimate business interests and goodwill. If Employee is
terminated without Cause, he will only be bound by the covenant against
competition if CompuCredit elects to pay Employee his then current salary for
the one (1) year period of time from and after the Termination Date.  Any such
payments to be made during such one (1) year period shall be made in the same
manner as Employee’s annual salary as of the Termination Date, subject to
Section 20.0 below.
 
(b)           DEFINITIONS.
 
(i) "COMPETITIVE POSITION"- (A) the direct or indirect equity ownership
(excluding ownership of less than 2% of the equity of an Entity listed on a
major U.S. exchange or traded on a NASDAQ over-the-counter market) or control of
all or any portion of a "Competitor" (as hereinafter defined), or (B) any
employment, consulting, partnership, advisory, directorship, agency, promotional
or independent contractor arrangement between Employee and any Competitor
whereby Employee is required to perform services substantially similar to the
Services.
 
(ii) "COMPETITOR"- Any Entity who provides services substantially similar to
Company Services.
 
(iii) "CUSTOMERS"- All Persons within the Territory during the one-year period
prior to the Termination Date (A) to whom Employee offered or sold any of the
CompuCredit's products or services (including, without limitation, any
opportunity to participate in any loan program established by CompuCredit), (B)
to whom were offered or sold any of CompuCredit's products or services or about
whom Employee had Proprietary Information, (C) who were approached by
CompuCredit with regard to a product, or (D) who were identified as potential
customers by CompuCredit's models or processes.
 
(iv) "COMPANY SERVICES"- (A) purchasing, holding, and selling credit card and
home equity loans (purchased, held or sold by CompuCredit), or portfolios
thereof, or both, (B) providing servicing services, (C) engaging in the business
of making credit card and home equity loans to consumers; and (D) providing and
marketing those products and services offered by CompuCredit at the date hereof.
 
(v) "TERRITORY"- The United States, which is the territory within which
customers and accounts of CompuCredit will be located and where Employee will
provide Services during the term of his employment under this Agreement.
 
(c)           COVENANTS OF EMPLOYEE.  In consideration of Employee's employment
by CompuCredit and CompuCredit's providing to Employee the consideration
described in Section 3 above, and based on and subject to the provisions set
forth in Section 9(a) above, Employee agrees that, during the Term and for a
period of one (1) year from and after the termination of Employee's employment
hereunder for any reason, Employee will not, without the prior written consent
of CompuCredit, directly or indirectly for or on behalf of any Person other than
CompuCredit, as principal, agent or otherwise:
 
(i) take any action in furtherance of a Competitive Position; or
 
(ii) solicit Customers for the purpose of providing services competitive with
any of the Company Services; or solicit or induce (or attempt to do so) to leave
employment with CompuCredit anyone who is or was, during the last year of
Employee's relationship with CompuCredit, an employee of CompuCredit or an
affiliated Entity who would provide similar services to a Competitor.
 
(d) Employee hereby represents and warrants to CompuCredit that he is not now a
party to any agreement, court order, decree or other restriction which restricts
him from using or disclosing to any party any information deemed to be
proprietary or confidential or deemed to be a trade secret, of which in any way
restricts Employee from engaging in or rendering any of the Services.
 
10.0RESTRICTIONS UPON SALE OF SHARES.
 
(a) In further consideration of the terms of employment granted herein by
CompuCredit to Employee, Employee hereby agrees that (i) throughout the entire
Term he will not, without CompuCredit's prior written consent or except as
otherwise provided in subsection (b) of this Section 10, sell or dispose of more
than 150,000 shares of CompuCredit's common stock owned by him as of the date
hereof, and (ii) in selling any CompuCredit shares of common stock during the
Term, as permitted by the preceding clause (i), he will advise CompuCredit in
advance of such sales and will use reasonable efforts to effect such sales so as
to minimize any adverse consequences to transactions proposed by CompuCredit
which involve its common stock.
 
(b) Notwithstanding the provisions of subsection (a) above, Employee may,
throughout the entire Term, sell or dispose up to that number of shares of
CompuCredit common stock (inclusive of the 150,000 shares permitted under
subsection (a)) proportionate (in terms of equivalent percentage of CompuCredit
shares owned) to the number of shares of CompuCredit common stock sold or
disposed of during the Term by Frank J. Hanna III or David G. Hanna, whichever
is greater.
 
(c) The restrictions contained in this Section 10 shall lapse upon a Change of
Control. For this purpose, a "Change of Control" shall mean the acquisition by
any single person or entity or related persons or entities of either
substantially all the assets of the CompuCredit or more than fifty percent (50%)
of the outstanding and issued common stock of CompuCredit.
 
11.0           INTERPRETATION; SEVERABILITY. All rights and restrictions
contained in this Agreement may be exercised and shall be applicable and binding
only to the extent that they do not violate any applicable laws and are intended
to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid or unenforceable. It is understood and agreed that
the provisions hereof are severable; if such provisions shall be deemed invalid
or unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited to the extent necessary to render it valid
and enforceable, and the unenforceability of any provisions hereof shall not in
any event cause any other provision hereof to be unenforceable. No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.
 
12.0           RELIEF.  In the event of any threatened or actual breach of the
provisions of this Agreement by either party, the other party shall be entitled
to injunctive relief in addition to any other remedies it may have at law or in
equity.
 
13.0           NONWAIVER.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by or on behalf of both parties.
 
14.0           NOTICES.  Any notice or other communication required or permitted
hereunder shall be deemed sufficiently given if delivered by hand or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, addressed to the party to be notified as follows:


 
(a)
If to CompuCredit:
CompuCredit Corporation

 
 
(b)
If to Employee:
Richard R. House, Jr.

 
 

 
 

 
or in each case to such other address as either party may from time to time
designate in writing to the other. Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.
 
15.0           GOVERNING LAW. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia.
 
16.0           ENTIRE AGREEMENT; AMENDMENT. This Agreement contains the sole and
entire agreement between the parties hereto with respect to CompuCredit's
employment of Employee and supersedes all prior discussions and agreements
between the parties relating to such employment, including, without limitation,
the Initial Agreement and the First Amendment, and any such prior agreements
shall, from and after the date hereof, be null and void. Employee is a
sophisticated businessperson and has received such documents and other
information as he has deemed necessary to make his own independent judgment as
to the merits of this Agreement and the remuneration that he will receive as a
result hereof; further, it is hereby agreed by Employee that neither CompuCredit
nor any affiliated entities have made any representation to Employee other than
those specifically set forth in this Agreement. This Agreement shall not be
modified or amended except by an instrument in writing signed by or on behalf of
the parties hereto.
 
17.0           PARTIES BENEFITED. This Agreement shall inure to the benefit of,
and be binding upon Employee, CompuCredit, and its respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.


18.0           TAX CONSEQUENCES. CompuCredit shall have no obligation to
Employee with respect to any tax obligation Employee incurs as a result of or
attributable to this Agreement, including all supplemental agreements and
employee benefit plans, if any, in which Employee may hereafter participate, or
arising from any payments made or to be made hereunder or thereunder.


19.0           COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed an original, and all of such
counterparts shall together constitute one and the same agreement.


20.0           NONQUALIFIED DEFERRED COMPENSATION OMNIBUS PROVISION.  It is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be deferred compensation
subject to Section 409A of the Internal Revenue Code shall be paid and provided
in a manner, and at such time, including without limitation, payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g., death, disability, separation
from service from CompuCredit and its affiliates as defined for purposes of
Section 409A of the Internal Revenue Code), and in such form, as complies with
the applicable requirements of Section 409A of the Internal Revenue Code to
avoid the unfavorable tax consequences provided therein for non-compliance.  In
connection with effecting such compliance with Section 409A of the Internal
Revenue Code, the following shall apply:
 
           (a)           Neither Employee nor CompuCredit shall take any action
to accelerate or delay the payment of any monies and/or provision of any
benefits in any manner which would not be in compliance with Section 409A of the
Internal Revenue Code (including any transition or grandfather rules
thereunder).
 
(b)           If Employee is a specified employee for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, any payment or provision of
benefits in connection with a separation from service event (as determined for
purposes of Section 409A of the Internal Revenue Code) shall not be made until
the earlier of (i) Employee’s death or (ii) six (6) months after Employee’s
separation from service (the “409A Deferral Period”).  In the event such
payments are otherwise due to be made in installments or periodically during the
409A Deferral Period, the payments which would otherwise have been made in the
409A Deferral Period shall be accumulated and paid in a lump sum as soon as the
409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.  In the event benefits are required to be deferred, any
such benefits may be provided during the 409A Deferral Period at Employee’s
expense, with Employee having a right to reimbursement from CompuCredit once the
409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.
 
(c)           For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Internal Revenue Code.
 
(d)           For purposes of determining time of (but not entitlement to)
payment or provision of deferred compensation under this Agreement under Section
409A of the Internal Revenue Code in connection with a termination of
employment, termination of employment will be read to mean a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code where
it is reasonably anticipated that no further services would be performed after
that date or that the level of bona fide services Employee would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
 
(e)           For purposes of this Agreement, a specified employee for purposes
of Section 409A(a)(2)(B)(i) of the Internal Revenue Code shall be determined on
the basis of the applicable 12-month period ending on the specified employee
identification date designated by CompuCredit consistently for purposes of this
Agreement and similar agreements or, if no such designation is made, based on
the default rules and regulations under Section 409A(a)(2)(B)(i) of the Internal
Revenue Code.
 
(f)           Notwithstanding any other provision of this Agreement, CompuCredit
shall not be liable to Employee if any payment or benefit which is to be
provided pursuant to this Agreement and which is considered deferred
compensation subject to Section 409A of the Internal Revenue Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code.  
 





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
COMPUCREDIT CORPORATION




By:           /s/ David G.
Hanna                                                                
David G. Hanna, Chief Executive Officer




/s/ Richard R. House,
Jr.                                                                
Richard R. House, Jr.













 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A


Salary per
annum                                                                                                                  $1,000,000

